DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Response to Amendment
Applicant has amended claims 2 and 14. Claims 2, 4-14, and 16-23 are currently pending. 
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 5, 10, 14, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck et al. (U.S. Patent No. 6,299,620) in view of Fassuliotis et al. (U.S. Patent Application Publication No. 2007/0093694) and in further view of Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003).
Regarding claim 2, Shadduck discloses a skin treatment system (Figs. 2A and 2B, feat. 5; Col. 5, lines 32-55) comprising: a handpiece assembly (handheld instrument 18 including body 42 and handle 43) comprising an interior portion (the inside of handle 43 and fitting 47b for receiving the reservoir), a proximal end (the curved proximal edge of handle 43; Please see annotated figure 1) and a distal end (working end 20), the handpiece assembly comprising a suction port (52), wherein the handpiece assembly comprises a peripheral lip along the distal end of the handpiece assembly (45; Col. 5, lines 56-64); a cartridge configured to releasably secure to the handpiece assembly (30), the cartridge comprising an interior chamber configured to contain a treatment fluid (Col. 5, lines 50-53); a vacuum source (40); wherein the cartridge is configured to be positioned through the interior portion of the handpiece assembly to removably secure the cartridge to the handpiece assembly (Figs. 2A and 2B), and wherein, when the cartridge is secured to the handpiece assembly, a proximal portion of the cartridge is proximal of the proximal end of the handpiece assembly (a portion of the reservoir 30 is proximal of the curved proximal edge of handle 43; Please see annotated figure 1), and the cartridge and the handpiece assembly form an exterior surface that can be grasped and manipulated during use (Fig. 2A; the handle 43 does not completely cover the reservoir 30 and both form a graspable surface); wherein the suction port is configured to be placed in fluid communication with the vacuum source (Col. 5, line 56 – Col. 6, line 5).
Shadduck does not disclose that the suction port extends along an exterior of the handpiece assembly, a rollerball positioned along a distal end of the cartridge, wherein the rollerball is configured to be in fluid communication with the interior of the cartridge, that the rollerball extends to or near a distal end of the handpiece assembly when the cartridge is secured to the handpiece assembly, that a proximal portion of the cartridge is proximal of the suction port, that the rollerball is configured to be surrounded by the peripheral lip of the handpiece assembly when the cartridge is secured to the handpiece assembly, or that the rollerball is configured to rotate to facilitate a transfer of the treatment fluid from the interior chamber of the cartridge to the rollerball.
Shadduck discloses that the fluid in the cartridge may be sterile water and is for washing off skin detritus resulting from abrasion (Col. 6, lines 14-26) and for cooling and hydrating the skin (Col. 8, lines 20-32).
Fassuliotis teaches a surgical suction instrument (10) comprising a handle (12) and a suction port (16) that extends along an exterior of the instrument at an angle and is distal of the handle (Fig. 2; ¶0026). Fassuliotis teaches that positioning the suction port at an angle forward of (or distal to) the handle of the instrument provides the user more freedom while using the device (¶0028). The cartridge of the claimed invention forms part of the handle of the claimed invention. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck so that the suction port extends along an exterior of the handpiece assembly and so that a proximal portion of the cartridge is proximal of the suction port as taught by Fassuliotis so that the user has more freedom while using the system.
Ignon 2003 teaches a skin treatment system (Abstract). Ignon 2003 teaches a system comprising a handpiece (122; ¶0053) that removably secures a cartridge (139; ¶0053).The cartridge comprises an interior chamber configured to contain a treatment fluid (¶0053, lines 3 and 4) and comprises an applicator for applying the treatment fluid to the skin of a subject (153; ¶0054-0055). When the cartridge is secured in the handpiece, the applicator extends near the tip of the handpiece such that the applicator contacts the skin and applies the fluid in the cartridge to the skin (Fig. 12; ¶0055-0056). The applicator may be a rollerball (Fig. 9, feat. 153-1; ¶0055). Ignon 2003 teaches that when the cartridge is secured to the handpiece, the rollerball is surrounded by the structures at the tip of the handpiece (Fig. 9). Ignon 2003 teaches that applicators such as rollerballs are useful for applying treatment fluids such as growth factors directly to the skin (Fig. 9; ¶0052 and 0055), which advantageously facilitates healing in the aftermath of skin treatment (¶0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis so that it comprises a rollerball positioned along a distal end of the cartridge, wherein the rollerball is configured to be in fluid communication with the interior of the cartridge, wherein the rollerball extends to or near a distal end of the handpiece assembly when the cartridge is secured to the handpiece assembly, wherein the rollerball is configured to be surrounded by the peripheral lip of the handpiece assembly when the cartridge is secured to the handpiece assembly, wherein the rollerball is configured to rotate to facilitate a transfer of the treatment fluid from the interior chamber of the cartridge to the rollerball so that the treatment fluid may be applied 
    PNG
    media_image1.png
    546
    750
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated figure 1: Adapted from figure 2A of Shadduck. The curved edge of the handpiece faces the proximal direction along its entire length, and is therefore the proximal end of the handpiece. The reservoir partially protrudes past the proximal end in the proximal direction, and is therefore proximal of the proximal end.)]directly to the skin as taught by Ignon 2003.

Regarding claim 14, Shadduck discloses a skin treatment system (Figs. 2A and 2B, feat. 5; Col. 5, lines 32-55) comprising: a handpiece assembly (handheld  comprising a suction port (52), the handpiece assembly comprising an interior portion (the inside of handle 43 and fitting 47b for receiving the reservoir) and a peripheral lip (45; Col. 5, lines 56-64) along a distal end (working end 20); a cartridge configured to releasably secure to the handpiece assembly (30), the cartridge comprising an interior chamber configured to contain a treatment fluid (Col. 5, lines 50-53); wherein, when the cartridge is secured to the handpiece assembly, a proximal portion of the cartridge is proximal of a proximal end of the handpiece assembly (a portion of the reservoir 30 is proximal of the curved proximal edge of handle 43; Please see annotated figure 1), and the cartridge and the handpiece assembly form an exterior surface that can be grasped and manipulated during use (Fig. 2A; the handle 43 does not completely cover the reservoir 30 and both form a graspable surface), and wherein the suction port is configured to be placed in fluid communication with the vacuum source (Col. 5, line 56 – Col. 6, line 5).
Shadduck does not disclose that the suction port extends along an exterior of the handpiece assembly, a rollerball positioned along a distal end of the cartridge, wherein the rollerball is configured to be in fluid communication with the interior of the cartridge, that the rollerball extends to or near a distal end of the handpiece assembly when the cartridge is secured to the handpiece assembly, that the rollerball is configured to be surrounded by the peripheral lip of the handpiece assembly when the cartridge is secured to the handpiece assembly, or that the rollerball is configured to rotate to facilitate a transfer of the treatment fluid from the interior chamber of the cartridge to the rollerball
Shadduck discloses that the fluid in the cartridge may be sterile water and is for washing off skin detritus resulting from abrasion (Col. 6, lines 14-26) and for cooling and hydrating the skin (Col. 8, lines 20-32).
Fassuliotis teaches a surgical suction instrument (10) comprising a handle (12) and a suction port (16) that extends along an exterior of the instrument at an angle and is distal of the handle (Fig. 2; ¶0026). Fassuliotis teaches that positioning the suction port at an angle forward of (or distal to) the handle of the instrument provides the user more freedom while using the device (¶0028). The cartridge of the claimed invention forms part of the handle of the claimed invention. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck so that the suction port extends along an exterior of the handpiece assembly as taught by Fassuliotis so that the user has more freedom while using the system.
As discussed above, Ignon 2003 teaches a skin treatment system (Abstract). Ignon 2003 teaches a system comprising a handpiece (122; ¶0053) that removably secures a cartridge (139; ¶0053).The cartridge comprises an interior chamber configured to contain a treatment fluid (¶0053, lines 3 and 4) and comprises an applicator for applying the treatment fluid to the skin of a subject (153; ¶0054-0055). When the cartridge is secured in the handpiece, the applicator extends near the tip of the handpiece such that the applicator contacts the skin and applies the fluid in the cartridge to the skin (Fig. 12; ¶0055-0056). The applicator may be a rollerball (Fig. 9, feat. 153-1; ¶0055). Ignon 2003 teaches that when the cartridge is secured to the handpiece, the rollerball is surrounded by the structures at the tip of the handpiece (Fig. prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis so that it comprises a rollerball positioned along a distal end of the cartridge, wherein the rollerball is configured to be in fluid communication with the interior of the cartridge, wherein the rollerball extends to or near a distal end of the handpiece assembly when the cartridge is secured to the handpiece assembly, wherein the rollerball is configured to be surrounded by the peripheral lip of the handpiece assembly when the cartridge is secured to the handpiece assembly, wherein the rollerball is configured to rotate to facilitate a transfer of the treatment fluid from the interior chamber of the cartridge to the rollerball so that the treatment fluid may be applied directly to the skin as taught by Ignon 2003.
Regarding claims 5 and 17, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claims 2 and 14 as discussed above. Shadduck further discloses that the cartridge is disposable (Col. 5, lines 49-52) or reusable.
Regarding claims 10 and 18, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claims 2 and 14 as discussed above. Ignon 2003 further teaches a cap for covering the end of the cartridge that is removed before the cartridge is secured in the system (151; ¶0054). Therefore, Shadduck in view of a cap configured to be positioned along the distal end of the cartridge between uses of the cartridge.
Regarding claims 22 and 23, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claims 2 and 14 as discussed above. Shadduck further discloses that the peripheral lip is configured to contact a subject’s skin tissue and form a seal along said skin tissue during use (45; Col. 8, lines 50-64).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck et al. (U.S. Patent No. 6,299,620) in view of Fassuliotis et al. (U.S. Patent Application Publication No. 2007/0093694), in further view of Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003), and in further view of Brincat (U.S. Patent Application Publication No. 2002/0162863).
Regarding claim 6, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the system of claim 2. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is reusable.
Brincat teaches a refillable container and system that may be used with skin care composition (Abstract; ¶0087). Brincat teaches that refillable containers reduce the environment impact of compositions for consumers by allowing the containers to be reused and not disposed of (¶0004-0005 and 0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is reusable
Regarding claim 7, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the system of claim 2. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is configured to be selectively opened to access the interior chamber.
As discussed above, Brincat teaches a refillable container and system that may be used with skin care composition (Abstract; ¶0087). Brincat teaches that refillable containers reduce the environment impact of compositions for consumers by allowing the containers to be reused and not disposed of (¶0004-0005 and 0019). Brincat teaches embodiments of containers that may be selectively opened to provide access to the interior of the container for refill (Figs. 2-6B; ¶0023-0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is configured to be selectively opened to access the interior chamber so that the cartridge could be refilled and the environmental impact of the skin treatment system could be reduced as taught by Brincat.
Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shadduck et al. (U.S. Patent No. 6,299,620) in view of Fassuliotis et al. (U.S. Patent Application Publication No. 2007/0093694), in further view of Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003), and in further view of Ignon et al. (U.S. Patent Application Publication No. 2011/0082415) (hereinafter referred to as Ignon 2011)
Regarding claim 8, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the system of claim 2. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is configured to remain sealed at all times.
Ignon 2011 teaches a skin treatment system (Abstract) comprising a handpiece (100; ¶0147) with a cartridge for storing treatment fluid (Fig. 1, feat. 200; Fig. 6C, feat. 300; ¶0148 and 0192). Ignon 2011 teaches that the cartridge comprises a septum for sealing and resealing the cartridge (Fig. 3B, feat. 214; Fig. 6C, feat. 314; ¶0156 and 0193). Ignon 2011 teaches that sealing the cartridge advantageously prevents leakage and contamination of the contents (¶0193). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is configured to remain sealed at all times in order to prevent leakage and contamination of the treatment fluid as taught by Ignon 2011.
Regarding claim 9, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the system of claim 2. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is configured to contain an acid.
As discussed above, Ignon 2011 teaches a skin treatment system (Abstract) comprising a handpiece (Fig. 1, feat. 100; ¶0147) with a cartridge for storing treatment fluid (Fig. 1, feat. 200; ¶0148). Ignon 2011 teaches that the cartridge may store a variety of substances, such as salicylic acid, for delivery to a subject’s skin (¶0148). Ignon 2011 prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is configured to contain an acid so that the system may be used to control skin acne as taught by Ignon 2011.
Claims 4, 11, 13, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck et al. (U.S. Patent No. 6,299,620) in view of Fassuliotis et al. (U.S. Patent Application Publication No. 2007/00932694), in further view of Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003) and in further view of Chuang (U.S. Patent No. 7,293,930).
Regarding claims 4 and 16, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claims 2 and 14. Shadduck further discloses that the cartridge is configured to be separated from the handpiece assembly (Col. 5, lines 45-47). As discussed above, Shadduck in view of Fassuliotis and in further view of Ignon 2003 teaches that the cartridge may comprise a rollerball applicators for applying treatment fluid directly to the skin.
Chuang teaches a rollerball applicator (20; Col. 3, lines 4-20) for applying an agent from a container (2; Col. 3, lines 4-20). Chuang teaches that rollerball applicators may smoothly apply liquid agents onto the skin without any complicated structures or expensive equipment (Col. 1, line 64 – Col. 2, line 5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the systems disclosed by Shadduck in view of provided to a subject being treated to permit the subject to apply the treatment fluid to skin tissue in order to be able to smoothly apply the treatment fluid onto the skin without complicated structures or expensive equipment as taught by Chuang. 
Regarding claims 11 and 19, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claim 2 and 14, as discussed above. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is configured to help maintain the treatment fluid within the interior chamber immediately adjacent the rollerball.
As discussed above, Chuang teaches a rollerball applicator (20; Col. 3, lines 4-20) for applying an agent from a container (2; Col. 3, lines 4-20). Chuang teaches a foam absorbing pad adjacent to the rollerball for keeping a fluid agent in contact with the rollerball (40; Col. 3, lines 21-37). This allows the fluid agent to soak the ball dispenser (Col. 3, lines 45-52), which allows for smooth application of the fluid agent (Col. 1, lines 64-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the systems disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is configured to help maintain the treatment fluid within the interior chamber immediately adjacent the rollerball in order to allow for smooth application of the fluid agent as taught by Chuang.
Regarding claims 13 and 21, Shadduck in view of Fassuliotis, in further view of Ignon 2003, and in further view of Chuang discloses the systems of claims 11 and 19.
As discussed above, Chuang teaches a rollerball applicator (20; Col. 3, lines 4-20) for applying an agent from a container (2; Col. 3, lines 4-20). Chuang teaches a foam absorbing pad adjacent to the rollerball for keeping a fluid agent in contact with the rollerball (40; Col. 3, lines 21-37). This allows the fluid agent to soak the ball dispenser (Col. 3, lines 45-52), which allows for smooth application of the fluid agent (Col. 1, lines 64-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the systems disclosed by Shadduck in view of Fassuliotis, in further view of Ignon 2003, and in further view of Chuang so that a wicking or other porous member is positioned adjacent the rollerball to help maintain the treatment fluid immediately adjacent the rollerball order to allow for smooth application of the fluid agent as taught by Chuang.
Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck et al. (U.S. Patent No. 6,299,620) in view of Fassuliotis et al. (U.S. Patent Application Publication No. 2007/0093694) and in further view of Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003) and in further view of Spatz (U.S. Patent No. 3,560,100).
Regarding claims 11 and 19, Shadduck in view of Fassuliotis and in further view of Ignon 2003 discloses the systems of claims 2 and 14. Shadduck in view of Fassuliotis and in further view of Ignon 2003 does not disclose that the cartridge is configured to help maintain the treatment fluid within the interior chamber immediately adjacent the rollerball
Spatz teaches a rollerball applicator for applying substances to the surface of the human body (Col. 1, lines 13-30). Spatz teaches an applicator comprising a spherical seat for the rollerball (27; Col. 3, lines 6-18) provided by ribs (28; Col. 3, lines 6-18) that form feed channels between them (29; Col. 3, lines 6-18). As fluid is pushed through the system, the feed channels formed by the ribs force the fluid to make contact with the rollerball, which allows the rollerball to be continually coated with fluid and continually dispense fluid onto the subject’s skin (Col. 3, line 55 – Col. 5, line 8). Spatz teaches that such a system dispenses fluid smoothly and evenly without leaks (Col. 1, lines 46-48). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the systems disclosed by Shadduck in view of Fassuliotis and in further view of Ignon 2003 so that the cartridge is configured to help maintain the treatment fluid within the interior chamber immediately adjacent the rollerball so that the system may dispense fluid smoothly and evenly without leaks as taught by Spatz.
Regarding claims 12 and 20, Shadduck in view of Fassuliotis, in further view of Ignon 2003, and in further view of Spatz discloses the systems of claims 11 and 19.
As discussed above, Spatz teaches a rollerball applicator for applying substances to the surface of the human body (Col. 1, lines 13-30). Spatz teaches an applicator comprising a spherical seat for the rollerball (27; Col. 3, lines 6-18) provided by ribs (28; Col. 3, lines 6-18) that form feed channels between them (29; Col. 3, lines 6-18). As fluid is pushed through the system, the feed channels formed by the ribs force the fluid to make contact with the rollerball, which allows the rollerball to be continually coated with fluid and continually dispense fluid onto the subject’s skin (Col. 3, line 55 – prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Shadduck in view of Fassuliotis, in further view of Ignon 2003, and in further view of Spatz so that one or more vanes are positioned adjacent the rollerball to help maintain the treatment fluid immediately adjacent the rollerball so that the system may dispense fluid smoothly and evenly without leaks as taught by Spatz.
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Applicant’s Remarks, filed 02/09/2022, and the interview summary dated 01/18/2022, with respect to the rejections of claims 2, 5, 10, 14, 17, 18, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Shadduck in view of Ignon 2003, of claims 6 and 7 in further view of Brincat, of claims 8 and 9 in further view of Ignon 2011, of claims 4, 11, 13, 16, 19, and 21 in further view of Chuang, and of claims 11, 12, 19, and 20 in further view of Spatz have been fully considered and are persuasive in light of the amendments to the independent claims. Therefore, the rejections have been withdrawn. However, upon further search and consideration new grounds of rejection have been made, as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karasiuk (U.S. Patent Application Publication No. 2003/0097139) discloses a microdermabrasion device comprising an annular suction head through which a treatment member is inserted to supply treatment fluids.
Karasiuk (U.S. Patent Application Publication No. 2003/0212415) discloses a skin treatment system comprising an annular suction head through which a treatment member is inserted to supply treatment fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781